Citation Nr: 0627577	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of prostate cancer, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for pulmonary fibrosis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for cervical 
spondylosis.

6.  Entitlement to service connection for spinal 
degeneration.

7.  Entitlement to service connection for bone demyelination.

8.  Entitlement to service connection for colon polyps.

9.  Entitlement to service connection for weakness and 
fatigue.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2004 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).

Procedural history

The veteran filed his initial claim of entitlement to service 
connection for prostate cancer (claimed as secondary to in-
service exposure to ionizing radiation) in August 1993.  The 
veteran's claim was denied by a November 1993 rating 
decision, and he appealed.  

The Board remanded the claim in October 1996 for the purpose 
of obtaining an additional medical opinion.  Following the 
Board's remand, such medical opinion was obtained from VA's 
Chief Public Health and Environmental Hazards Officer.  Based 
in part on this opinion, the RO again denied the claim in a 
March 1997 supplemental statement of the case (SSOC).  The 
Board did the same in a May 1997 decision.

The veteran duly appealed to the United States Court of 
Appeals for Veterans Claims (the Court), which by way of a 
December 2000 decision vacated the Board's May 1997 decision 
and remanded the case for additional development.

Pursuant to the Court's decision, the Board again remanded 
the case in July 2001, this time for the purpose of ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), obtaining additional evidence regarding the veteran's 
proximity to nuclear weapons test sites, securing an 
additional dose estimate from the Defense Special Weapons 
Agency (now renamed the Defense Threat Reduction Agency), and 
obtaining a medical opinion pursuant to 38 C.F.R. § 3.311.  

After completing the additional development requested by the 
Board, the RO granted the veteran service connection for 
residuals of prostate cancer in a May 2004 rating decision.  
A noncompensable disability rating was assigned.  The veteran 
filed a notice of disagreement with respect to the assigned 
rating in July 2004.  The RO subsequently increased the 
disability rating assigned the veteran's prostate cancer 
residuals to 20 percent in a February 2005 statement of the 
case (SOC).  Thereafter, the veteran timely filed a 
substantive appeal.

In July 2004, during the pendency of the increased rating 
claim for prostate cancer residuals, the veteran filed 
additional service-connection claims for pulmonary fibrosis, 
asthma, peripheral neuropathy, cervical spondylosis, spinal 
degeneration, bone demyelination, colon polyps, weakness, and 
fatigue.  The RO denied service connection for each of these 
claimed disabilities in a May 2005 rating decision.  
In August 2005, the veteran filed a notice of disagreement 
with respect to each of the issued addressed in the May 2005 
rating decision.  The RO, however, has not yet issued an SOC.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in July 2006.  Taking into consideration the 
veteran's poor health and advanced age, his motion for 
advancement on the docket was granted.  See 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his prostate 
cancer residuals.  He essentially maintains that the 
symptomatology associated with this condition, particularly 
the level of urinary frequency, is more significant than that 
contemplated by the 20 percent rating currently in effect.

In addition to his increased rating claim, the veteran seeks 
service connection for a host of disabilities which have been 
outlined in the Introduction.  Before the Board can issue a 
decision on any of these claims, however, additional 
development must be accomplished.

Reasons for remand

Mittleider considerations

As explained above, the veteran's prostate cancer residuals 
are currently evaluated as 20 percent disabling under 
Diagnostic Codes 7527 and 7528.  Each of these diagnostic 
codes provides schedular criteria based on, inter alia, 
urinary frequency.  Because urinary frequency has been one of 
the primary manifestations of the veteran's prostate cancer 
residuals, the 20 percent rating currently assigned is based 
on this particular aspect of the veteran's prostate 
condition.  

In early 2004, however, the veteran was treated for cervical 
myelopathy and a resulting atonic bladder, which is described 
in the medical record as the inability to void.  He was 
initially treated for this condition by catheterization, but 
following extensive cervical spine surgery in March 2004, the 
veteran was prescribed bethanecol to assist in returning 
urinary function to normal.  The January 2005 VA examiner 
noted that such medication is known to cause considerable 
urinary frequency in a normal person.  Indeed, prior to 
taking such medication, the veteran reported awakening to 
void two to three times per night.  More recently, the number 
has increased from six to nine times.  The January 2004 
examiner opined that "[i]f one could indulge in speculation, 
it could be stated that perhaps the veteran's bladder tone 
has gradually returned, and the use of bethanecol is causing 
increasing bladder tone, resulting in such frequency of 
urination."

Thus, the record currently before the Board establishes that 
the veteran's high urinary frequency has two potential 
causes: (1) his service-connected prostate cancer residuals 
and (2) prescription medication used to treat his nonservice-
connected cervical myelopathy.  The Board, however, is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and a 
nonservice-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  While the January 2005 VA examiner speculated 
that at least part of the veteran's urinary symptomatology 
might be associated with medications used to treat his 
nonservice-connected cervical myelopathy, he did not 
specifically differentiate between the symptomatology 
associated with such medication and that associated with the 
veteran's prostate cancer residuals.  For this reason, the 
case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.

In deciding to remand the case, the Board acknowledges the 
potential hardship another examination would entail for both 
the veteran and his caregivers.  Accordingly, the veteran's 
file will be referred to a physician for review without 
examination.  However, if the current state of the medical 
evidence does not allow for an informed opinion, a physical 
examination may be necessary.

The VCAA 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that, 
although VCAA notice was provided to the veteran in 
connection with the various service-connection claims 
currently on appeal, there has been no VCAA compliance letter 
issued regarding the issue of an increased rating for 
prostate cancer residuals.  While the veteran was provided a 
VCAA notice letter with respect to service connection for 
this condition, he has not been provided with VCAA notice 
regarding the increased rating aspect of the claim currently 
on appeal.  Moreover, the VCAA notices sent to the veteran 
failed to provide him with any information regarding how to 
establish the earliest possible effective date for a 
potential grant of additional monetary benefits.

The Court recently held in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) that VA must not only notify the veteran of the 
type of evidence needed to obtain an increased rating but 
must also "notify the claimant that the effective date of an 
award of service connection [or] any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that the level of disability 
was submitted, or on the day after the veteran's discharge 
from service if the claim that is the basis for which service 
connection is awarded is submitted within one year after 
discharge."  Such notice regarding degree of disability and 
effective date was not provided the veteran in this case.  

Because the veteran has not been provided with VCAA notice 
regarding the increased rating issue on appeal, the case must 
be remanded so that additional VCAA notice compliance action 
can be accomplished.


Manlincon considerations

As noted in the Introduction, a May 2005 rating decision 
denied service connection for pulmonary fibrosis, asthma, 
peripheral neuropathy, cervical spondylosis, spinal 
degeneration, bone demyelination, colon polyps, weakness, and 
fatigue.  The veteran filed a notice of disagreement with 
respect to these issues in August 2005; the RO has not issued 
a SOC.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim so that a SOC may be issued.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his increased rating claim 
which complies with the notification 
requirements of the VCAA, as amplified by 
the Court in Dingess.  

2.  After obtaining any additional 
evidence submitted in response to the 
VCAA letter, VBA should forward the 
veteran's VA claims folder for review by 
an appropriately qualified medical 
specialist.  Based on the medical record, 
the reviewing specialist should attempt 
to differentiate between the 
symptomatology associated with the 
veterans service-connected prostate 
cancer residuals and that associated with 
the veteran's nonservice-connected 
cervical myelopathy and medication 
prescribed to treat the same.  If 
symptomatology cannot be differentiated, 
the specialist should so state.  If the 
reviewing specialist deems it necessary, 
and taking into consideration the 
veteran's advanced age and physical 
condition, physical examination of the 
veteran and/or diagnostic testing should 
be conducted.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the increased rating claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

4.  VBA should readjudicate the service-
connection claims for pulmonary fibrosis, 
asthma, peripheral neuropathy, cervical 
spondylosis, spinal degeneration, bone 
demyelination, colon polyps, weakness, 
and fatigue in light of any evidence 
which has recently been added to the 
record.  If the claims are denied, VBA 
should provide the veteran with a 
statement of the case and in connection 
therewith provide the veteran with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



